Name: Commission Regulation (EC) No 2362/95 of 9 October 1995 amending Council Regulation (EEC) No 2019/93 which fixed before 1 February 1995 the amount of aid for the production of honey for the smaller Aegean islands, whose value in ecus has been adapted due to the abolition of the corrective factor of the agricultural conversion rate
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  economic policy;  regions of EU Member States;  cooperation policy
 Date Published: nan

 Avis juridique important|31995R2362Commission Regulation (EC) No 2362/95 of 9 October 1995 amending Council Regulation (EEC) No 2019/93 which fixed before 1 February 1995 the amount of aid for the production of honey for the smaller Aegean islands, whose value in ecus has been adapted due to the abolition of the corrective factor of the agricultural conversion rate Official Journal L 241 , 10/10/1995 P. 0012 - 0013COMMISSION REGULATION (EC) No 2362/95 of 9 October 1995 amending Council Regulation (EEC) No 2019/93 which fixed before 1 February 1995 the amount of aid for the production of honey for the smaller Aegean islands, whose value in ecus has been adapted due to the abolition of the corrective factor of the agricultural conversion rateTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products (1), as last amended by Commission Regulation (EC) No 1363/95 (2), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EC) No 150/95 (4), and in particular Article 13 (1) thereof, Whereas the value in ecus of certain prices and amounts was modified, with effect from 1 February 1995, by virtue of Article 13 (2) of Regulation (EEC) No 3813/92, in order to cancel the effects of abolishing the correction factor of 1,207509, which applied until 31 January 1995 to conversion rates used in agriculture; whereas the new ecu values of the prices and amounts concerned were established from 1 February 1995 in accordance with the rules laid down in Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 (1) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (5), as last amended by Regulation (EC) No 1053/95 (6); Whereas, in accordance with Article 18 (2) of Regulation (EEC) No 1068/93, in order to avoid confusion and facilitate the application of the common agricultural policy, it is necessary to replace the value in ecus of the prices and amounts concerned where they are not of periodic application, and where they are applicable at least from: - 1 January 1996 in respect of the amounts not concerned by a marketing year, - the beginning of the 1996 marketing year in the case of the prices or amounts for which that marketing year starts in January 1996, - the beginning of the 1995/96 marketing year in the other cases, which appear in Regulations that came into force before 1 February 1995; whereas the Regulation concerned should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Article 12 of Regulation (EEC) No 2019/93 is amended as follows: 1. in the third subparagraph of paragraph 1, the amount of ECU 10 is replaced by that of ECU 12,08, 2. in the second subparagraph of paragraph 2, the amount of ECU 7 is replaced by that of ECU 8,453. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, for each amount concerned, from the date of the first application of the agricultural conversion rate introduced on 1 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1995. For the Commission Franz FISCHLER Member of the Commission